                                                              United States Bankruptcy Court
                                                                    District of Arizona
In re:                                                                                                                 Case No. 21-06167-SHG
MATTHEW S JACOMB                                                                                                       Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0970-4                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: Aug 11, 2021                                               Form ID: 309A                                                             Total Noticed: 12
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Aug 13, 2021:
Recip ID                   Recipient Name and Address
db                     +   MATTHEW S JACOMB, 3700 N. CAMPBELL AVENUE, APT. 523, TUCSON, AZ 85719-1511
16514077               +   American Education Services / NCT, Attn: Bankruptcy, PO Box 2461, Harrisburg PA 17105-2461
16514078               +   Equifax, Attn: Bankruptcy Dept., PO Box 740241, Atlanta GA 30374-0241
16514079               +   Experian, Attn: Bankruptcy Dept., P.O. Box 2002, Allen TX 75013-2002
16514080               +   Geraldine E. Nelson, 19123 Archwood Street, Reseda CA 91335-5002
16514081               +   Scotia Group, 6340 N Campbell Ave, #170, Tucson AZ 85718-3182
16514082                   Transunion, Attn: Bankruptcy Dept., P.O. Box 1000, Crum Lynne PA 19022

TOTAL: 7

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                   Notice Type: Email Address                                   Date/Time                 Recipient Name and Address
aty                        Email/Text: scott@weible.com
                                                                                        Aug 11 2021 22:15:00      SCOTT A. WEIBLE, Weible Law Firm, PLLC,
                                                                                                                  Innovation Corporate Center, 1846 E. Innovation
                                                                                                                  Park Drive, Oro Valley, AZ 85755-1963
tr                     + EDI: QSJKARTCHNER.COM
                                                                                        Aug 12 2021 02:13:00      STANLEY J KARTCHNER, 7090 N ORACLE
                                                                                                                  RD #178-204, TUCSON, AZ 85704-4333
smg                        EDI: AZDEPREV.COM
                                                                                        Aug 12 2021 02:13:00      AZ DEPARTMENT OF REVENUE,
                                                                                                                  BANKRUPTCY & LITIGATION, 1600 W.
                                                                                                                  MONROE, 7TH FL., PHOENIX, AZ 85007-2650
16514083               + EDI: WFFC.COM
                                                                                        Aug 12 2021 02:13:00      Wells Fargo Bank NA, 1 Home Campus Mac
                                                                                                                  X2303-01a, 3rd Floor, Des Moines IA 50328-0001
16514084               + EDI: WFFC.COM
                                                                                        Aug 12 2021 02:13:00      Wells Fargo Bank, NA, Max F8234f-02f, PO Box
                                                                                                                  10438, Des Moines IA 50306-0438

TOTAL: 5


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.




           Case 4:21-bk-06167-SHG Doc 9 Filed 08/11/21 Entered 08/13/21 21:33:35                                                                   Desc
                               Imaged Certificate of Notice Page 1 of 4
District/off: 0970-4                                              User: admin                                                           Page 2 of 2
Date Rcvd: Aug 11, 2021                                           Form ID: 309A                                                       Total Noticed: 12

Date: Aug 13, 2021                                       Signature:           /s/Joseph Speetjens




                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on August 11, 2021 at the address(es) listed
below:
Name                             Email Address
SCOTT A. WEIBLE
                                 on behalf of Debtor MATTHEW S JACOMB scott@weible.com
                                 weiblelaw.ecfmail@gmail.com,marivera@weible.com,r43733@notify.bestcase.com

STANLEY J KARTCHNER
                                 trustee@aztrustee.com skartchner@ecf.axosfs.com,michelle.duron@aztrustee.com,sunny.duron@aztrustee.com

U.S. TRUSTEE
                                 USTPRegion14.PX.ECF@USDOJ.GOV


TOTAL: 3




         Case 4:21-bk-06167-SHG Doc 9 Filed 08/11/21 Entered 08/13/21 21:33:35                                                            Desc
                             Imaged Certificate of Notice Page 2 of 4
Information to identify the case:

Debtor 1:
                      MATTHEW S JACOMB                                           Social Security number or ITIN:   xxx−xx−2247
                                                                                 EIN: _ _−_ _ _ _ _ _ _
                      First Name   Middle Name   Last Name

Debtor 2:                                                                        Social Security number or ITIN: _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)                                                              EIN: _ _−_ _ _ _ _ _ _
United States Bankruptcy Court:        District of Arizona                       Date case filed for chapter:        7     8/10/21

Case number:           4:21−bk−06167−SHG

Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             10/20

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Your case could be dismissed if you do not file the required documents, fail to
appear at the meeting of creditors or if you do not provide photo identification and proof of social security number to
the trustee at the meeting.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                      About Debtor 2:

1.        Debtor's full name                     MATTHEW S JACOMB

2.        All other names used in the
          last 8 years

3.      Address                                  3700 N. CAMPBELL AVENUE
                                                 APT. 523
                                                 TUCSON, AZ 85719

4.      Debtor's attorney                        SCOTT A. WEIBLE                                      Contact phone 520−955−3660
                                                 Weible Law Firm, PLLC                                Email: scott@weible.com
        Name and address                         Innovation Corporate Center
                                                 1846 E. Innovation Park Drive
                                                 Oro Valley, AZ 85755−1963

5.      Bankruptcy trustee                       STANLEY J KARTCHNER                                  Contact phone 520−742−1210
                                                 7090 N ORACLE RD #178−204                            Email: trustee@aztrustee.com
        Name and address                         TUCSON, AZ 85704
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1




     Case 4:21-bk-06167-SHG Doc 9 Filed 08/11/21 Entered 08/13/21 21:33:35                                                           Desc
                         Imaged Certificate of Notice Page 3 of 4
Debtor MATTHEW S JACOMB                                                                                           Case number 4:21−bk−06167−SHG


6. Bankruptcy clerk's office                    U.S. Bankruptcy Court, Arizona                                 Office Hours:
                                                38 S. Scott Avenue                                             8:30 am − 4:00 pm Monday−Friday
    Documents in this case may be filed at this Tucson, AZ 85701−1704
    address. You may inspect all records filed
    in this case at this office or online at                                                                   Contact Phone: (520) 202−7500
    pacer.uscourts.gov.
                                                                                                               Date: 8/11/21

7. Meeting of creditors                          September 14, 2021 at 11:30 AM                                Trustee: STANLEY J KARTCHNER
                                                                                                               Call in number: 866−741−7662
    Debtors must attend the meeting to be        BY TELEPHONE                                                  Passcode: 2709295
    questioned under oath. In a joint case,
    both spouses must attend. Creditors may
    attend, but are not required to do so.       The meeting may be continued or adjourned
                                                 to a later date. If so, the date will be on the
                                                 court docket.

8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge                     Filing deadline: 11/15/21
                                               or to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                             Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as           conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize
                                                 an exemption claimed, you may file an objection.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now. If
                                                 it later appears that assets are available to pay creditors, the clerk will send you another notice telling you
    Please do not file a proof of claim unless   that you may file a proof of claim and stating the deadline.
    you receive a notice to do so.               Deadline for holder(s) of a claim secured by a security interest in the debtor's principal residence (Rule
                                                 3002(c)(7)(A): 70 Days from Case Filed Date.


11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court
                                                 to extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you
                                                 have any questions about your rights in this case.


12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                                 distributed to creditors. Debtors must file a list of property claimed as exempt. You may inspect that list at
                                                 the bankruptcy clerk's office or online at pacer.uscourts.gov. If you believe that the law does not authorize
                                                 an exemption that the debtors claim, you may file an objection. The bankruptcy clerk's office must receive
                                                 the objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                  page 2




     Case 4:21-bk-06167-SHG Doc 9 Filed 08/11/21 Entered 08/13/21 21:33:35                                                                        Desc
                         Imaged Certificate of Notice Page 4 of 4
